Citation Nr: 1757236	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 14-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to May 30, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to February 1967 and from July 1967 to January 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans (VA) Regional Office (RO) in Los Angeles, California, and has been subsequently transferred to the RO in Montgomery, Alabama.

In June 2017, the Veteran appeared at a Board hearing via videoconference before the undersigned Veterans Law Judge.


FINDING OF FACT

Prior to May 30, 2014, the competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.


CONCLUSION OF LAW

For the period prior to May 30, 2014, the criteria for a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.§ 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial decision in this matter. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Notice consistent with the Court's holding in Dingess was provided in April 2010. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA clinical records, and private medical records. Additionally, the Veteran was afforded adequate medical examination in furtherance of his claim. VA provided examinations to obtain medical evidence as to whether his service-connected disabilities precluded the Veteran from securing all forms of substantially gainful employment. The examination is adequate because it was performed by a medical professional based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examination of the Veteran. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The VA examiner considered the Veteran's reported medical history and lay statements concerning the service-connected disabilities. The VA examiner described the symptoms and manifestations due to the service-connected disabilities and provided an opinion as to whether the disabilities prevented substantially gainful employment. The examination report is accurate and fully descriptive. Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4).

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in June 2017. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked. The Veteran was offered an opportunity to ask the undersigned questions regarding his claim. The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For historical purposes, the Veteran's claim was denied by the Board in a February 2009 decision. He subsequently submitted a new claim for TDIU in March 2010 and was denied by the RO in June 2010. The Veteran submitted a timely substantive appeal in May 2014. In a March 2017 Supplemental Statement of the Case and Rating Decision by the RO, TDIU was granted effective May 30, 2014. 

At the time of the Veteran's current claim for TDIU, he was service-connected for essential hypertension with ocular changes at a 40 percent disability rating; hypertensive heart disease associated with diabetes mellitus due to herbicide exposure at a 30 percent disability rating; diabetes mellitus associated with herbicide exposure at a 20 percent disability rating; peripheral neuropathy of the left lower extremity at a 10 percent disability rating; peripheral neuropathy of the right lower extremity at a 10 percent disability rating; and erectile dysfunction at a noncompensable rating. The combined evaluation was 70 percent for the entirety of the period on appeal, with at least one disability rated as 40 percent disabling. Thus, the Board finds that the Veteran has met the scheduler criteria.

The issue in this case is whether the Veteran's service connected disabilities alone were of sufficient severity to produce unemployment prior to May 30, 2014. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Despite his contentions, the evidence of record does not support a finding that the Veteran was incapable of substantial gainful employment due to his service-connected disabilities prior to May 30, 2014.

The Veteran and his representative testified at the June 2017 Board hearing that the Veteran met the schedular criteria of 70 percent but was found unemployable due a back injury resulting from a car accident.  However, they argued that the Veteran was granted TDIU, effective May 30, 2014, as a result of a grant of an increased evaluation for his heart disability but in fact, he was eligible for TDIU prior to this effective date as he met the schedular criteria and his disabilities have been consistent throughout the appeal period. The Veteran testified that a VA physician whose name he could not recall wrote a letter prior to 2010 stating in effect that the Veteran could not work. The Veteran also stated that the symptoms which prevented him from keeping employment were related to his back problem as he was not able to stand and lacked the endurance to perform his duties. Regarding his heart disability, the Veteran stated he was getting tired and could not lift. He further stated he had problems concentrating due to his pain and could not sit or stand for long periods of time. He stated these were the same symptoms he experienced in May 2014 when he was granted TDIU. 

Turning to the evidence of record, the Board recognizes that in its prior February 2009 decision which denied the Veteran's claim for TDIU, a May 2008 letter from Dr. Obiocha, the Veteran's physician, stated that he treated the Veteran for a history of coronary artery disease status post 4-vessel bypass surgery, posttraumatic stress disorder (PTSD), diabetes mellitus, chronic peripheral diabetic neuropathy, and anxiety disorder; he noted that the Veteran also had chronic pain in the back, knees and shoulders. As a result of these chronic medical problems the Veteran was permanently unemployable. While this letter may have been part of the claims file at the time of the February 2009 Board decision, it is unavailable at this time. Nevertheless, the Board will reconsider this piece of evidence in the adjudication of this appeal.

According to an April 2010 VA examination report, the Veteran stated he was unemployable due to his PTSD symptoms as he was unable to "deal with people; frequent mood changes (irritability and aggressiveness)." He stated that he did not "feel he is able to perform physical labor due to his heart condition [as it led] to fatigue and lack of stamina." Furthermore, the Veteran reported that his age was preventing him from being employed. The Veteran's employment history indicated he was a parole agent and was not currently employed as he retired in 1989. The VA examiner stated:

Veteran is medically retired for a spinal injury secondary to [a motor vehicle accident]. His heart condition is stable with normal [ejection fraction] and [metabolic equivalents]. His [coronary artery disease] condition would have an effect on his ability to perform physical work due to lack of stamina and fatigue. His conditions do not have an effect on sedentary employment. 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by non-service connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Regarding the Veteran's education and prior employment experience, the Veteran was employed part time as a security guard from 1996 to 1997, a parole officer at the Department of Corrections for the State of California from 1974 to 1989, and was a student from 1971 to 1974.

The Veteran has also been diagnosed with degenerative arthritis of the spine. He is not, however, service-connected for this disability. In addition, the Veteran has not been service-connected for PTSD or any other psychiatric disorder.

Based on the above, the Board finds that the Veteran's service connected disabilities did not prevent him from maintaining substantially gainful employment prior to May 30, 2014, as the record reflects the Veteran's service connected disabilities alone did not prevent him from employment during that time. Rather, the record reflects that the Veteran's non-service-connected conditions, such as his degenerative arthritis of the spine, as determined by the April 2010 examiner, have caused the Veteran to be unemployable in the past. The Board notes further that the April 2010 examiner stated that although the Veteran's service-connected heart disability would impact his ability to perform physical work, his conditions did not have an effect on sedentary employment. Furthermore, the claims folder reflects that the Veteran's 1989 retirement was not due to his inability to work due to any service-connected medical conditions, but rather due to his non-service-connected spinal injury from a motor vehicle accident. 

It is shown by the evidence that, while he is precluded from employment requiring physical work, he has the ability to be employed in sedentary work even when considering his educational and vocational background as he was employed as a parole officer prior to his retirement.

The Board acknowledges the Veteran's contentions; however, despite the fact the Veteran met the schedular criteria prior to May 30, 2014, there is no indication that he was completely unemployable due only to service-connected disabilities, as evidenced by the record and discussed above. Here, the preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment prior to May 30, 2014. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to TDIU prior to May 30, 2014, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


